Citation Nr: 1109339	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  08-04 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD), to include consideration of entitlement to an evaluation in excess of 50 percent prior to April 1, 2008.  

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1968 to November 1971, and from August 1972 to June 1983.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, Minnesota, which denied the Veteran's claim for a disability rating in excess of 50 percent for his service-connected PTSD.  Subsequently, in an October 2008 rating decision, the RO granted the Veteran a disability rating of 70 percent, effective April 1, 2008.  Furthermore, the Veteran was granted a temporary evaluation of 100 percent for hospitalization over 21 days, effective May 8, 2008.  On July 1, 2008, the 70 percent evaluation was reinstated.  

The Veteran has recently indicated that his service-connected PTSD prevents him from being able to obtain or maintain substantially gainful employment.  Moreover, at the time of his last VA examination in September 2009, the examiner indicated that his symptoms of PTSD and related depression "may" have been severe enough to interfere with occupational functioning.  In this regard, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU), is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  Therefore, in light of the Veteran's testimony at the November 2010 videoconference hearing, and given the Court's decision in Rice, the VA must adjudicate the TDIU issue as part of the claim for an increased rating for the service-connected psychiatric disability.  Id.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  Thus, the Board will assume jurisdiction over the TDIU claim.   

The issue of entitlement to a total disability rating based on individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. For the period prior to April 1, 2008, the Veteran's PTSD is not productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; total occupational and social impairment is also not indicated.  

2. For the period from April 1, 2008, the Veteran had occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.  

CONCLUSIONS OF LAW

1. For the period prior to April 1, 2008, the criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2010).

2. From April 1, 2008, the criteria for an evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in June 2006 and April 2010 from the RO to the Veteran.  The June 2006 letter was issued prior to the August 2006 initial adjudication of the claim.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested with respect to the claims at issue.  The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate. Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  Findings necessary to apply the criteria for PTSD have been made.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in obtaining evidence pertinent to his claims.  Therefore, no useful purpose would be served in remanding the issues decided herein for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Entitlement to an Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate DCs. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a more recent decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider whether the rating should be "staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service- connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  

The relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed - so, here, March 2005, until VA makes a final decision on the claim. See Hart, supra. See also 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2010).

Service connection for PTSD was granted by an October 2003 rating decision, at which time a 50 percent rating was assigned, effective from January 22, 2002.  An October 2008 rating decision subsequently assigned a 70 percent rating effective from April 1, 2008.  An evaluation of 100 percent was also assigned due to hospitalization over 21 days from May 8, 2008, to June 24, 2008.  The Veteran filed the subject claim for an increased rating in March 2006.  

Facts and Applicable Law and Regulations

Again, the Veteran's service-connected PTSD has been evaluated as 50 percent disabling prior to April 1, 2008, and 70 percent disabling thereafter pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under Diagnostic Code 9411, a 50 percent rating is warranted where the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the Veteran's ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment. Id. at 443.

Under the Diagnostic and Statistical Manual of Mental Disorders (4th Ed.) (DSM-IV), global assessment of functioning (GAF) scale scores of 51 to 60 generally reflect some moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 41 to 50 reflect serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

The Veteran underwent a VA C&P examination in July 2006.  At that time, he reported that he was last employed four to five years prior.  The Veteran endorsed nightmares, lack of focus, flashbacks, avoidance, problems with emotional closeness, problems with his anger, and depression.  He indicated that he was not capable of holding a job.  He reported having low or sad moods.  Mental status examination revealed that the Veteran was adequately groomed; he spoke spontaneously but his verbal report was logical, coherent, and relevant.  Progression of thoughts was adequate and there was no indication of disturbed thinking.  His speech had little intonation and there was a moderate blunting of mood.  The Veteran demonstrated no anxiety, agitation, psychomotor retardation, or any other unusual mannerisms.  He was oriented to person, place, and time.  The VA examiner's assessment was that the Veteran continued to experience frequent nightmares and flashbacks as part of exaggerated startle response.  He also demonstrated a general pattern of avoidance and increased arousal.  Symptomatology had been present for more than one month and had created problems with interpersonal/family and work functions.  He further noted that the Veteran's history with drug and alcohol abuse appeared to be associated with "self-medicating," and that while it continued after service, it was now greatly reduced.  Also, while exhibiting more social withdrawal and increased discomfort on a daily basis, there was no indication of disorganize thinking, delusional beliefs, or inability to handle the activities of daily living.  Noted were the increased problems with concentration, and progressive withdrawal leading the Veteran to part-time employment, and now, total withdrawal from the work force.  The examiner assigned a GAF score of 50.  

The next evidence of treatment for PTSD is not shown until April 1, 2008, at which time VA treatment records show that the Veteran reported having feelings of depression and sadness since 1997.  He endorsed various symptoms including, interrupted sleep, reduced appetite, nervous energy, restlessness, decreased interest in activities, decreased memory and concentration, social withdrawal, procrastination, ruminating thoughts about Vietnam, and anger towards the military and his ex-wife.  He further reported feeling sad, depressed, and hopeless.  However, he denied anhedonia, stating that he still enjoys being with his grandchildren.  He also denied suicidal thoughts but reported having passive death wishes.  The Veteran stated that he would not harm himself, however, due to his concern for his grandchildren. 

With respect to psychotic symptoms, the Veteran reported that it seemed like a "demon" was talking to him, but he denied actual external voices.  The demon-like thoughts were congruent with self-deprecating thoughts of failure.  He also reported racing thoughts.  He additionally reported worry, panic symptoms with sudden movements, and a fear of heights and closed spaces.  He denied obsessive-compulsive behaviors.  With respect to PTSD, the examiner noted that the Veteran reported having intrusive thoughts, nightmares, and emotional numbing.  

The Veteran firmly denied suicidal thoughts, plans, or intent.  He also denied homicidal thoughts, plans, intent, or previous attempts.  He denied any history of domestic abuse or violence.  He stated that he currently lives in a rented trailer house with two other men.  He reported being isolated but having numerous acquaintances.  He denied having any legal problems.  

Upon mental status examination the Veteran was dressed and groomed; he was cooperative.  He was tense and mildly agitated initially, but relaxed as the interview progressed.  His affect was constricted and flat.  His mood was depressed and anxious.  Thought processes were intact.  He did report some mood congruent symptoms of depression that had a "psychotic flavor."  He denied any suicidality and homocidality.  He was alert and oriented to person, place, and time.  His score on the PHQ-9 depression inventory was 25, indicating severe depression.  

The clinical impression was depressive symptoms stemming from his divorce in 1997; excessive alcohol use was also likely contributing to his depressive symptoms.  PTSD symptoms were not prominent and could be ameliorated with daily Clonazepam.  Other stressors included a son in prison and a daughter with young children requiring financial assistance, numerous medical problems, a history of childhood/military sexual abuse, history of dishonorable discharge from the military, and social isolation.  Clinical needs included stabilization of mood with reduction in alcohol use and psychosocial intervention.  The examiner assigned a GAF score of 43.  

A May 6, 2008, VA treatment note (a pre-screening phone interview for the residential treatment program) indicated that the Veteran had "life issues" and that he was especially having problems with relationships.  The Veteran additionally reported that his grandson had recently been suicidal and that he was distressed over similar experiences in Vietnam.  The Veteran also reported more intense thoughts of taking his own life and harming himself, although he denied that he would act on such thoughts and there were no current plans/intent.  He stated that he tries to associate with others, focus on his family, and that he is usually able to talk himself out of such negative thinking.  The examiner stated that his level of change regarding PTSD could be described as being in the planning stage.  The examiner noted that the Veteran appeared to be satisfied with his current level of employment and that he voiced no need for vocational counseling if accepted in to the program.  It was noted that the Posttraumatic Stress Disorder Program was a viable opinion to improving the Veteran's functioning.  The Veteran indicated that he was willing and motivated to participate in the residential treatment program.  

As noted above, the Veteran was hospitalized due to his PTSD at the St. Cloud VA Medical Center from May 8, 2008, to June 24, 2008.  A 100 percent rating is in effect for that period.  

Outpatient VA treatment notes dated from July 2008 to April 2010 show continued treatment for PTSD.  For example, a July 2008 treatment record reflects that the Veteran's overall self acceptance was described as "much improved."  

An October 2008 VA outpatient treatment note indicates that the Veteran felt "stable" and that he was "doing well."  He did endorse depressed mood and diminished interest.  He reported that he slept 5 to 6 hours per night and that he had little fatigue.  He also stated that he had a hard time with his ability to concentrate with respect to watching TV/movies.  He reported no current suicidal thoughts.  The examiner indicated that the Veteran had symptoms of intrusive thoughts, startle response, and reactivity, all of which had been reduced since his in-patient treatment at St. Cloud.  A GAF score of 50 was assigned.  

A February 2009 VA outpatient treatment note reflects that the Veteran's mood was erratic and that he had "more sad days than good days."  The Veteran related his sadness to the recent death of a close friend.  He reported that he was still attending a veterans support group twice a week.  He stated that he was sleeping 7 to 8 hours per night and that he had regular nightmares.  His appetite, motivation, and energy were fair.  

An August 2009 VA outpatient treatment note shows that the Veteran was pleasant, engaged, and cooperative.  He was fully awake and oriented.  His speech was normal.  His mood was stable and euthymic.  He had full and appropriate affect.  He denied having any suicidal or homicidal thoughts.  His thoughts were coherent and linear.  He was noted as non-psychotic.  Subjectively, the Veteran reported that he had good and bad days and that he was experiencing a lot stress.  He was recently let go from his job due to new ownership.  He reported feeling panicky upon awakening at 3am.  Residual hyperarousal and hypervigilance were noted.  A GAF score of 60 was assigned.  

Another August 2009 VA treatment note indicates that the Veteran reported having a lot of anxiety and a racing heart beat at night.  He reported having some dreams about the military and some about his family.  A contemporaneous treatment record notes attributes the Veteran's racing heart beat to anxiety.  

The Veteran underwent a VA examination in September 2009.  It was noted that the examiner did not have the Veteran's complete claims file at the time of the examination.  An addendum to the examination was thus obtained several days later and the examiner had full access to the claims file at that time.  The addendum is discussed below.  

At the time of the September 2009 VA examination the Veteran reported that he experienced "dreams" as frequently as 3 to 4 times per week.  He reported that he was able to go back to sleep after such dreams.  He also reported that there had been times when his symptoms were very noticeable, and other times when they were less noticeable.  He takes medication once a day and has noticed improvement in his panic attacks in that they are much more manageable.  Since the time of his first VA examination in 2006, he stated that he has had difficulty concentrating and, as a consequence, has lost jobs as a cook or dishwasher.  He has a few acquaintances and several friends with whom he interacts on a regular basis.  In terms of recreational activities, he plays golf or darts when he can.  He smokes marijuana once a week.  He specifically denied having any episodes of violence or assaultivenss.  He also reported no history of suicide attempts since 2002.  

Mental status examination revealed that he was well-groomed and articulate.  He denied experiencing hallucinations or delusions.  He had not experienced any thoughts, plans, or feelings concerning suicide, much less any attempts at this in the past few years.  He reported no difficulty maintaining himself in terms of basic activities of daily living and personal hygiene.  He was well-oriented in all domains.  His speech was normal.  He denied depression but stated that he felt lonely a lot.  With respect to his decreased concentration, the examiner noted that there were no indications of him not being able to keep track of a conversation in a sustained manner.  The examiner further noted that he was not "all together convinced that problems with concentration" were attributable to PTSD.  The Veteran stated that he avoided any movies or television programs with references to war. 

The examiner diagnosed major recurrent depression.  He indicated that the Veteran was functioning at the "top of the range" between 41 and 50 in terms of GAF numbers.  The examiner also noted severe symptoms of depression, a preoccupation with his medications, and trouble maintaining a job due to distractions related to his experiences while in Vietnam.  He was also noted to have some serious impairment in social and occupational functioning.  The examiner indicated that his symptoms of depression "may" have been severe enough to interfere with occupational functioning.  This was due to the difficulty he has with concentration.  Nevertheless, he was able to maintain some friendships and function, at least briefly, in some jobs at some times.  

A September 11, 2009 addendum to the VA examination noted that, at the present time, the Veteran's symptoms were more in line with major depression.  However, this did not represent a shift in diagnoses from PTSD to depression.  The examiner explained that many patients who suffer with PTSD also manifest elements of depression.  The examiner then noted that the Axis I diagnoses, in view of the previous VA examination, was comprised of both major depressive disorder and PTSD diagnoses.  

A September 2009 VA mental health clinic assessment shows that the Veteran was having problems sleeping and that he had recurrent nightmares and active triggers.  He reported that he was very isolative and had quick temper.  His mood was depressed; he reported fatigue, guilt, poor concentration, and irritability.  He also reported having nightly panic attacks, restlessness, excess worry, tiredness, helplessness, intrusive memories, feelings of detachment, avoidance, hypervigilance, and increased startle response.  He reported no recent/current thoughts of homicide or suicide.  Objectively, he was alert and conscious.  His mood was anxious and depressed and his affect was flat.  His speech was normal.  There were no perceptual disturbances noted.  The thought process was normal and coherent.  Insight was good, but judgment was questionable at times.  A GAF score of 51 to 60 was assigned.  

An October 2009 VA treatment note indicates that the Veteran had a "few rough weeks" as he was having problems with his heart and was worried about that.  He also stated that he had "good" and "bad" nights with respect to his sleep.  He reported that he was easily "set off" and had problems controlling his anger.  He stated that the killing of children in Vietnam continued to haunt him.  The assessment was that the Veteran continued to struggle with PTSD symptoms and that he recognized that his inability to trust played a part in his relationship issues.  His sleep could be good or poor depending on what triggers he experiences on a daily basis.  He denied having suicidal thoughts or plans.  

A March 2010 VA treatment note shows that the Veteran denied having mental health complaints or concerns at that time.  The physician noted that his PTSD was "stable."  

An April 2010 VA treatment record shows that the Veteran was concerned about his increased heart rate again and that he was having difficulty sleeping. 

Entitlement to a rating in excess of 50 percent prior to April 1, 2008

Based on the evidence outlined above, the Board finds that an evaluation in excess of 50 percent for the period prior to April 1, 2008, is not warranted here.  Indeed, the July 2006 VA examination, which is the only relevant medical evidence of record for this time period, reflects that the PTSD has been manifested, primarily, by moderately severe impairment in social and occupational functioning.  Given the clinical findings of moderate blunting of mood (i.e., disturbances in mood), frequent nightmares, avoidance, and difficulty in establishing and maintaining work and social relationships, the Board finds that the evidence more nearly approximates the criteria for the currently assigned 50 percent disability rating.

Prior to April 1, 2008, the evidence does not reflect that PTSD symptoms alone are of such severity as to warrant a disability rating in excess of 50 percent.  In this regard the Board acknowledges that the July 2006 VA examiner assigned a GAF score of 50, reflecting some serious symptomatology.  However, the other clinical evidence, overall, does not show symptomatology commensurate with the next higher rating.  For instance, prior to April 1, 2008, the record shows no indications that the Veteran demonstrated or otherwise endorsed symptoms such as suicidal ideation, obsessional rituals, illogical speech, impaired impulse control, spatial disorientation, and neglect of personal appearance and hygiene.  In fact, the July 2006 VA examination report reflects that the Veteran's thought process was logical, coherent, and relevant.  He displayed no anxiety, agitation, psychomotor retardation, or unusual mannerisms.  He was completely oriented to all spheres and showed no impairment of attention span, comprehension, or recall/memory.  Also, while showing more social withdrawal and increased discomfort on a daily basis, there was no indication of disorganize thinking, delusional beliefs, or inability to handle the activities of daily living.  It was expressly noted that the Veteran had no suicidal ideations or intent.  

Based on the foregoing, the Board finds that the evidence does not support a rating in excess of 50 percent prior to April 1, 2008.  

Entitlement to a rating in excess of 70 percent from April 1, 2008 

Again, the Veteran was hospitalized due to his PTSD at the St. Cloud VA Medical Center from May 8, 2008, to June 24, 2008.  A 100 percent rating is in effect for that period.  However, based on the evidence of record and in light of the rating criteria set forth above, the evidence does not show that the Veteran had symptoms severe enough to warrant 100 percent for the period beginning April 1, 2008

Although the Veteran had persistent intrusive recollections, nightmares, and concentration problems, the mental status reports on psychological evaluation and examination did not find hallucinations or delusions, or give the impression that the intrusive recollections were hallucinatory in character or as disabling as persistent delusions or hallucinations; there was also no indication that he was disoriented to time or place, or that his concentration problems were manifested by memory loss for the names of close relatives, his own name, or his occupation.  Essentially, he did not manifest or nearly manifest the behavioral elements of 100 percent disability at any point during the pendency of his claim.  There is no documented instance of grossly inappropriate behavior.  Although the Veteran expressed passing thoughts of suicide in 2008, there is no documented instance of the Veteran being an imminent danger to himself or others, let alone persistence of such danger.  There is no report of any episodes of inability to perform activities of daily living.  There is no clinical evidence of actual disorientation to time and place.  There is no documentation of loss of memory of the names of close relatives, his occupation, or of his own name.  In essence, total occupational and social impairment is not shown during the period from April 1, 2008.  Taking the evidence all together, the preponderance of it is against a rating higher than 70 percent from April 1, 2008.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the Board finds that the Veteran's PTSD symptoms, to specifically include his avoidance of social interaction, difficulty adapting to stressful social and work situations, and significant difficulty in establishing and maintaining effective work and family relationships, more nearly approximate the level of disability contemplated by the 70 percent rating.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.7 (2010).  Thus, for the period beginning April 1, 2008, the Veteran does not have such symptoms as contemplated by a 100 percent evaluation.  See Mauerhan, supra.  

The Board is aware that the GAF scores varied during the period in question.  The Veteran's GAF score has been assessed at worst as 43, which indicates some impairment in reality testing or communication or major impairment in several areas.  However, the Veteran has not displayed impairment of reality testing or communication; nor was there evidence of total occupational and social impairment characterized by gross impairment in thought processes or communication, delusions or hallucinations, inability to perform activities of daily living, disorientation, or profound memory loss.  Rather, during the period in question, the evidence as a whole points to serious symptoms or serious impairment in social and occupational functioning, as supported by other GAF scores of record as well as the objective evidence.  Moreover, the record does not establish that the Veteran suffered from totally incapacitating symptoms or that there was total occupational and social impairment due solely to psychiatric disability.  Accordingly, the Board finds that the appropriate rating for the Veteran's PTSD from April 1, 2008, is 70 percent. 

Extraschedular Rating

According to VA regulations, an extraschedular disability rating is warranted when a case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Board recognizes that the Veteran has reported clear problems with employment due to his service-connected PTSD.  However, the record reflects that the Veteran has not required frequent hospitalizations for his PTSD and also shows that the manifestations of the disability are consistent with those contemplated by the schedular criteria.  In short, the rating criteria contemplate not only the symptoms but the severity of this disability.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.


ORDER

Entitlement to a rating in excess of 50 percent prior to April 1, 2008, is denied.  

Entitlement to a rating in excess of 70 percent during the period from April 1, 2008, is denied.  



REMAND

A TDIU will be granted when the evidence demonstrates that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16.

In determining whether a TDIU claim under section 4.16(b) is raised by the record, the primary consideration is whether the record contains assertions or evidence that the claimant is unable to secure or follow a substantially gainful occupation due to his or her service-connected disability(s).  VAOPGCPREC 6-96.

The Veteran has indicated that his service-connected PTSD prevents him from being able to obtain or maintain employment.  Moreover, the September 2009 VA examiner indicated that his symptoms of depression/PTSD "may" have been severe enough to interfere with occupational functioning.  Thus, under Rice, supra, the issue of entitlement to a TDIU rating is raised and the Board must adjudicate the TDIU issue as part of the increased rating claim.  Given the Veteran's statements regarding unemployability due to his PTSD, and as the Veteran's PTSD is now rated as 70 percent disabling, remand for adjudication of the TDIU claim is warranted.  An examiner must also consider whether all service-connected disability preclude gainful employment, as the record reflects that the Veteran is also service connected for tinnitus and bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the TDIU claim, the RO must review the record and ensure compliance with all notice and assistance requirements set forth in the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The RO should also issue notice to the Veteran in accordance with 38 C.F.R. § 3.159 with regard to the TDIU claim and send the Veteran the appropriate TDIU claim form.   

2.  After any additional evidence has been obtained and added to the record, the RO must make arrangements with the appropriate VA medical facility for the Veteran to be afforded appropriate VA examinations to determine to what extent the Veteran's service-connected PTSD with major depressive disorder, tinnitus, and bilateral hearing loss provide limitations on his ability to obtain employment.  The Veteran's claims folder and a copy of this remand must be made available to the examiners for review in conjunction with the examination.  All indicated studies must be conducted.  The examiners must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on his/her review of the case, the examiners must provide an opinion on the following:

Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's service-connected PTSD, tinnitus, and bilateral hearing loss preclude him from securing and following substantially gainful employment consistent with his education and occupational experience?

The VA physicians are advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely would support the claim of unemployability; less likely weighs against the claim.

The examiner is requested to provide a rationale for any opinion provided.

3.  After completion of the above and any other development deemed necessary, the RO should review and adjudicate the issue of entitlement to TDIU.  If such action does not grant the benefit claimed, the RO should provide the Veteran and his representative a supplemental statement of the case, an appropriate period of time should be allowed for response, and the case should thereafter be returned to this Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


